DETAILED ACTION

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered and they are persuasive.
Claims 1, 3, 4, 6, 10, 12, 13, and 19 were amended.
The objections of claims 3-6 and 12-13 have been withdrawn in view of the amendments.
The rejection of claims 19 and 20 under 35 U.S.C. § 112(b) has been withdrawn in view of the amendments.
The rejection of the claims under 35 U.S.C. § 103 has been withdrawn in view of the arguments presented on pg. 8 of the REMARKS. 

Allowable Subject Matter
Claims 1-20 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on November 12, 2021. Additional relevant prior arts are listed in the following section.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0127931: Discloses detecting and classifying wireless attacks by collecting and analyzing electromagnetic signals. Signal analysis includes various types of signal processing and analysis. See [0036] & [0045].
US 2016/0098561: Discloses detecting malware and malicious software by comparing signatures of emitted RF energy with baseline RF characteristics. See [0296], [0457], & [0496].
US 2015/0358337: Discloses using RF illumination of electrical devices to detect detailed configuration, quality, authenticity, status, and state. Unintentional RF emissions are collected and compared to RF energy characteristics of an exemplary device. See Abstract, [0020], & [0059]. 
US 2015/0350914: Discloses receiving RF signals and identifying RF fingerprints from said signals. The RF fingerprints are compared to stored RF fingerprints for identification. See Abstract.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-19-2021